Case 1:20-cv-21339-AKK Document 1-5 Entered on FLSD Docket 03/27/2020 Page 1 of 9




                 EXHIBIT F
Case 1:20-cv-21339-AKK Document 1-5 Entered on FLSD Docket 03/27/2020 Page 2 of 9
                                             UNITE:D STATES
                            SECURITIES AND EXCHANGE COMMISSION
                                       WASHINGTON,    D.C.   20549




     OFFICE OF
  HUMAN RESOURCEG




                                               May 3, 2018

     Jonathan Mullane
     1I 00 S. Miami Ave, Apt 2806
     Miami, FL 33130

     Dear :tvfr. Mullane:

     This letter rescinds the U.S. Securities and Exchange Comri1ission (SEC) initial invitation to
     participate in the Student Hon01;s Program in the Miami Regional Office as a Student Honors
     Volunteer. The SEC previously sent you an invitation, dated Febrnary 28, 2018. It explained
     that, prior to confirming this volunteer opportunity, the SEC must perform certain clearances,
     including completing a satisfactory pre-appointment check and inquiry into your background,
     training, and suitability for the position.

     Based upon our review, the SEC has decided to rescind your initial invitation, effective
     immediately. I regret that you will not be joining the SEC's team at this time.


                                                  S-ttlCJ~@IY,
                                                C,        ~
                                                     'l~-
                                                  ~enBrowq
                                                  Assistant--I-:J.i.redtor
                                                  Talent Acquisition Group
                                                  Office of Human Resources
Case 1:20-cv-21339-AKK Document 1-5 Entered on FLSD Docket 03/27/2020 Page 3 of 9




                 EXHIBIT G
Case 1:20-cv-21339-AKK Document 1-5 Entered on FLSD Docket 03/27/2020 Page 4 of 9




  /:fiifil'•·       ABA for Law Students
         I.Aw ; May 30, 2018 • 'V
  ' ;?fll(?~Ts···
     FOR                       f::JJ.
             ,'



  Was this judge justified, here?




  ABOVETHELAW.COM.
  Judge Detonates Pro Se Law Student So Hard I No,w Must
  Defend A Dumb Kid

                     20                                 12 Comments 6 Shares,


                    rtJ like               CJ Comment        ~ Share

  Most Relevant           v
           Case 1:20-cv-21339-AKK Document 1-5 Entered on FLSD Docket 03/27/2020 Page 5 of 9




       C      Ii facebook.com/search/str/"judge+detonates+pro+se"/keywords_blended_posts?f,0 Abr2D5tCcBTUy1u77Ss...           *   Q w. ~ :
Apps   i;b finance - Google ...   ~ Partnering Up Is B...        (2) Miami Law Sch...   0   sf-property-secur...   I!


                                                      '. Write   comment...                                    Q@@)      @)
                                                       Annasofia A. Roig Genesis Martinez Nicole Bauta Federica
                                                       Vergani Adrian Karborani
                                                        Like · Reply · 1y · Edited

                                                       Shantell George Mountain molehill on both sides. Next
                                                        Llke · Reply . 1y

                                                       Elizabeth F Gadsby I don't think the judge was hard enough on
                                                       the entitled little brat. Who would ever think that any part of
                                                       what he did was okay?
                                                        Like · Reply · 1y
                                                                                                                        01
                                                       Joseph Long I am equally unimpressed with the writer of that
                                                       article.
                                                        Like · Reply · 1y

                                                       Robert Stanulis Justified. I do not believe anything less would
                                                       have been heard
                                                        Like · Reply · 1y


                                                        Kyle Craig Brandt Doerrreally enjoyed this
                                                        Like Reply · 1y
                                                                                                  01
                                                        Greg Geiger Art lol
              Case 1:20-cv-21339-AKK Document 1-5 Entered on FLSD Docket 03/27/2020 Page 6 of 9




       C        ft facebook.com/search/str/"judge+detonates+pro+se"/keywords...blended ...Posts?f=Abr205tCc8TUy1u77Ss...          *   aw.
Apps   1;!,   finance - Google ...   ~ Partnering Up Is B...        ~ti (2) Miami Law Sch...   0   sf-property-secur...   ~


                                                          Like · Reply · 1y

                                                          Joseph Long I am equally unimpressed with the writer of that
                                                          article.
                                                                                                                              3
                                                           Like · Reply · 1y

                                                           Robert Stanulis Justified. I do not believe anything less would
                                                           have been heard
                                                           Like · Reply · 1y

                                                           Kyle Craig Brandt Doerr really enjoyed this
                                                           Like · Reply · 1y
                                                                                                         o,
                                                           Greg Geiger Art lol
                                                           Like · Reply . 1y

                                                               '+   2 Rer;ilies
                                                         Stacy Nichole

                                                         ~
                                                         Like · Reply · 1y

                                                  C,       Yasmean Norma Tamoor Jan Mahmoo_d Tamoor Done.
                                                           Like - Reply · 1y
                                                  /1-
                                                  ~        Tyler Beck Justified.
                                                           Like · Reply · 1y
Case 1:20-cv-21339-AKK Document 1-5 Entered on FLSD Docket 03/27/2020 Page 7 of 9




                       Robert Stanulis Justified. I do not believe anything less would
                       have been heard
                       Like · Reply · 1y


                       Kyle Craig Brandt Doerr really enjoyed this
                                                                  1
                       Like · Reply · 1y

                       Greg Geigl:!r Art lol
                       Like · Reply · ly

                              Art Parygin hahhaa! He's got a good chance of getting
                              hired by POTUS down the road!
                              Like · Reply · 1y

                              Greg Geiger




                              Like · Reply · 1y
Case 1:20-cv-21339-AKK Document 1-5 Entered on FLSD Docket 03/27/2020 Page 8 of 9




     ,
     ·'~
         ..                                                                                0       *          Cl   w.   0



                                 Tweet

@ Home                            Steve Meltzer                             Relevant people
                                  t1iswvcmelt;w·
                                                                                      Steve Meltzer
#        Explore         Judge Detonates Pro Se Law Student So Hard I Now             @1swvemHlt1-Pr
                         Must Defend A Dumb Kid ifUt/2JHXObH                          Husband, Father, BLisiness, Real Estate
0        Notifications
                         ,1:,rn PM - Anr 30, 20'1i> · if'TTT
                                                                                      & Non-profit Lawyer, Conservationist,
                                                                                      Soccer Coach, Volunteer (& I have
                                                                                      ridden my bike ·every day since
El       Messages
                                  0                       ·n                          01/24/2011)


w        Bookm·arks                                                         Trends for you

~ Lists
                                                                            hfln:!ii~n in 1Jn1t(•d St~lWS
                                                                            Baker
                                                                            Trending with; Bnkcr l-~uyfiold
         Profile
                                                                            T1n:ndii\g ln },1A
                                                                            Medvedev
8        More                                                               18.9K Ti.'\'"13Cts ·

                                                                            'i"rnnding in Unittl<l Sratr:'3
                                                                            Matt Ryan
                                                                            Jrn·r1dln~J wilh: Vikln{j.s, 1lS/,o(

                                                                            7tenj:r,-g in United Starn:;
                                                                            Saquon
                                                                            Trending·with: Barklny, Saquon !Jarkloy
      Case 1:20-cv-21339-AKK Document 1-5 Entered on FLSD Docket 03/27/2020 Page 9 of 9




(- •
.. , APP<£
             6
             ,k   finance~ Google~.   :r~ Partnoring PP I~ 8_.••,..   \p   (2) Ml«l~i Law~S~h.,..   0   st·.. p,oporty•s~cur.,.   mMi~lmi.zing federal... ,iiJ Do.trrovo,cat.!e'l"r.u..,
                                                                                                                                                                                              0       *                  (1     •W.


                                                                                                                                                                                              fl.!':l- Abu'slvc 1rt,!St. Tine ...
                                                                                                                                                                                                                                      0                        0
                                                                                                                                                                                                                                                               ,.
                                                              Tommy Shades
                                                   +         ·1,4s3 1v,ects
                                                              inucn 101 Ult! !lf!W onuy!! llUl CU0!>1119 1s~ut:s:m10 LH:!lll~J.IO~H~-~ ltJI CilJ Lr~IIIC

    @        Home
                                                                                  '04                                                                                                  Sean(y)
                                                                                                                                                                                       '@glaviri\J3
     #       Explore                                          Tommy Snades @toir,mygorJdy12' · Mor-3
                                                              Raply[ng to tU,1s?.,am4~~r:afiqhRn                                                                            ~-. Dean,ConroY:                                          ( Follow ;
                                                                                                                                                                            : ~ · @Deanco11mv1.2 ·                                    \.   ___.. :..:~---···
                                                              Ma'rliaJ•·
    0        Notifications
                                                               0)                 t.7.              0      2
    El       Messages                                        · Tommy Shades @to,mnygqody12 . F~t,                    76
                                                               @:•Pt>!.)!Jh!it. (2/2) Judge.Detciriates Pro Se Law Student So .. Hard,I Now
                                                               Must Defend A Dumb Kid                                                                                       Trends 'for you
     C:J     Bookmarks
                                                                                                                                                                            Tiend!nfflli tAf..

    0        Lists                                                                        Judge Detonates Pro Se Law Student So Hard I No...                                Modvedav
                                                                                                                                                                            i7.1K T~~eets
                                                                                          The j,1dge kind of overplays his very .5trong hilnd.
                                                                                          (!?·aboi/f?thi1 law.com·
             Profile                                                                                                                                                        :Tn.frKrr\tHr\' t:Jll(llti! 5liHU!>,
                                                                                                                                                                           ,M~tt·Ryan
                                                                                                                                                                            11.B_K    rwL:.ats
    8        More                                              ()                  Cl 1             0 2
                                                                                                                                                                            "(if~.i!Whg ii1; _ynirr,l Stnt<?f
                                                   Who to follow                                                                                                            Mahomes
                                                                                                                                                                            47:SK. Tw,C;ctn
                                                               Cam Mclevedge
                                                               ~Ci1rnrncl1-:.iw!d{J~                                                                                        Jr12ndi1,1£1 l~ 0.niti1:;;i;$t;;1trs
                                                              ·I'm only scared of real.things, like serial killers.and kldnappers,hot.tt\iiigs                              Raviins
                                                               that don't exist, like ghosts or mummies.                                                                    126K:Tweuts

                                                                                                                                                                               NFL
                                                                                                                                                                               The Ravens fe • stcd:on the
